Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Specification
"Whether supplying a marked-up version of a previous abstract or a clean form new abstract, the abstract must comply with 37 CFR 1.72(b) regarding . . . placement of the abstract on a separate sheet of paper."  M.P.E.P. 714 11.B.  "To avoid confusion of the record the general rule prevails that an amendment should not be entered in part."  M.P.E.P. 714 .20.  Here, the new abstract is not on a separate sheet of paper.  Because the amendments to the specification and drawings include the non-entered amendment to the abstract, none of the amendments to the specification will be entered and the following objections are maintained.
The title and abstract of the invention are objected to for not being descriptive as could be.  Each should be tailored to the independent claims of the instant application.



Claim Objections
Claims 1, 12, and 17 are objected to because of the following informalities it is unclear where the consistency checking is performed in contrast to where the receiving of the delegation and the storing of the objects are performed.  Appropriate correction is required, e.g., specifically reciting the device that performs the checking.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  
Regarding claims 1, 12, and 17,  “the one or more previously received and stored trigger data objects” lacks antecedent basis.  This could be overcome by rewriting as “the one or more previously received and stored trigger data objects.”  
The limitations are interpreted to read on the prior art as explained infra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 8-13, 17, 19, and 20 are rejected as being unpatentable over US 20150339917 (Messing) in view of JP 2005513597 (‘597) further in view of WO 2015010218 (Basin) and US 6704925 (Bugnion). 
Regarding claim 1, Messing teaches or suggests a method executable by a first electronic device, the method comprising:
receiving, by the first electronic device, a delegation message from a second electronic device, the delegation message including a trigger data object that defines a triggered action set, the triggered action set including a triggering event and an action to be performed by an accessory device in response to detecting, by the first electronic device, the triggering event and sending, by the first electronic device, a control message to the accessory device (¶¶ 92-94, 96); and 
executing, by the first electronic device, the triggered action set, wherein executing the triggered action set includes detecting the triggering event and sending the control message to the accessory in response to detecting the triggering event (¶¶ 92-94). 
Messing teaches or suggests performing consistency checking of a received trigger data object relative to one or more previously received and stored trigger data objects to determine whether a conflict exists and, in accordance with a determination that a conflict exists, sending a notification to the second electronic device that the conflict exists (¶ 94).
Messing does not expressly disclose delegating the conflict checking to the first electronic device and the one or more previously received trigger data objects being stored on the first electronic device. 
‘597 teaches or suggests delegating conflict checking (In one embodiment, if necessary, the edit request is processed by delegating the edit request to the client conflict check . . . .”).
Basin teaches or suggests one or more previously received data objects being stored on a delegate electronic device  (p. 12 delegations are stored in decentralized storage). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Messing’s triggers, ‘597’s delegation, and Basin’s decentralized storage to delegate conflict determination to the first electronic device and so the one or more previously received trigger data objects are stored on the first electronic device.  A rationale to so would have been to avoid overburdening Messings’ control device.
  Messing does not expressly disclose executing in response to determining that a conflict does not exist. 
Bugnion teaches or suggests executing in response to determining that a conflict does not exist (4:34-36).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Messing’s triggers, ‘597’s delegation, Basin’s decentralized storage, and Bugninon’s condition for, in response to determining that a conflict does not exist, executing, by the first electronic device, the triggered action set, wherein executing the triggered action set includes detecting the triggering event and sending the control message to the accessory in response to detecting the triggering event.  A rationale to so would have been to avoid conflicts.
Regarding claim 3, the aforementioned combination teaches or suggests performing the consistency checking includes: detecting an inconsistency, wherein the received trigger data object and one of the previously received trigger data objects have the same triggering event and different actions to be performed (Messing ¶ 94).
Regarding claim 8, the aforementioned combination teaches or suggests the first electronic device is a device that is resident in a local environment  where the accessory device is located (Messing ¶ 96), and wherein the second electronic device is a mobile communication device (Messing ¶¶ 8, 92).
Regarding claim 9, the aforementioned combination teaches or suggests in accordance with a determination that a conflict exists: determining whether a corrective action can be taken by the first electronic device (Messing ¶ 94); and 
in accordance with a determination that the correct action can be taken: take the corrective action (Messing ¶ 94); and 
execute, by the first electronic device, the triggered action set according to the corrective action (Messing ¶ 94).
Regarding claim 10, the aforementioned combination teaches or suggests the corrective action comprises at least one of enabling superseding triggered action sets instead of preceding triggered action sets, enabling triggered action sets received from administrator accounts instead of non-administrator accounts, breaking a loop, or merging triggered action sets (Messing ¶ 94).
Regarding claim 11, the aforementioned combination teaches or suggests the notification comprises identification of the corrective action (Messing ¶ 94).
Regarding claims 12, 13, 17, 19, and 20, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis and further teaches or suggests the first electronic device comprising: a communications interface; and a processor (Messing ¶¶ 103-104) and a non-transitory computer-readable storage medium having stored therein program code that performs the aforementioned operations  (Messing claim 24).

Claims 2 and 18 are rejected as being unpatentable over US 20150339917 (Messing) in view of JP 2005513597 (‘597) further in view of WO 2015010218 (Basin), US 6704925 (Bugnion), and US 8166108 (Peters).
Messing does not expressly disclose the first electronic device disables execution of the triggered action set in accordance with determining that a conflict exists.
Peters teaches or suggests a first electronic device disables execution of a configuration set in accordance with determining that a conflict exists (11:10-13).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Messing’s triggers, ‘597’s delegation, Bugninon’s condition, and Peters’ disabling so the first electronic device disables execution of the triggered action set in accordance with determining that a conflict exists.  A rationale to so would have been to substitute an alternative means to a avoid conflict.

Claims 4 and 13-15 are rejected as being unpatentable over US 20150339917 (Messing) in view of JP 2005513597 (‘597) further in view of WO 2015010218 (Basin), US 6704925 (Bugnion), and US 20160112240 (Sundaresan).
Regarding claims 4 and 13, Messing does not expressly disclose performing the consistency checking includes: detecting a loop, wherein the received trigger data object and one or more previously received trigger data objects will trigger repeated execution of each other.
Sundaresan teaches or suggests performing consistency checking includes: detecting a loop, wherein a received data object and one or more previously received data objects will trigger repeated execution of each other (¶¶ 73-74).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Messing’s triggers, ‘597’s delegation, Bugninon’s condition, and Sundaresan’s detecting so performing the consistency checking includes: detecting a loop, wherein the received trigger data object and one or more previously received trigger data objects will trigger repeated execution of each other.  A rationale to so would have been to avoid loops.
Regarding claims 14 and 15, the latter combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis

Claims 5, 6, 7, and 16 are rejected as being unpatentable over US 20150339917 (Messing) in view of JP 2005513597 (‘597) further in view of WO 2015010218 (Basin), US 6704925 (Bugnion), and US 20150195352 (Ooi).
Regarding claims 5 and 16, Messing does not expressly disclose detecting, by the first electronic device, that the first electronic device is transitioning to a state of unavailability to execute the triggered action set; and in response to detecting that the first electronic device is entering a state of unavailability to execute the triggered action set, sending a notification of unavailability to the second electronic device.
Ooi teaches or suggests detecting, by a first electronic device, that the first electronic device is transitioning to a state of unavailability to execute the triggered action set; and in response to detecting that the first electronic device is entering a state of unavailability to execute the triggered action set, sending a notification of unavailability to a second electronic device (¶ 35).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Messing’s triggers, ‘597’s delegation, Bugninon’s condition, and Ooi’s notification for detecting, by the first electronic device, that the first electronic device is transitioning to a state of unavailability to execute the triggered action set; and in response to detecting that the first electronic device is entering a state of unavailability to execute the triggered action set, sending a notification of unavailability to the second electronic device.  A rationale to so would have been to avoid delegating to an unavailable device.
Regarding claim 6, the latter combination teaches or suggests returning, by the first electronic device, to a state of availability to execute the triggered action set; and in response to an event, resuming execution of the triggered action set (Ooi ¶ 59).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 5.
Regarding claim 7, the latter combination teaches or suggests the event comprises identification of the return to the state of availability to execute the triggered action set or receipt, from the second electronic device, of an instruction to resume execution of the triggered action set.  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 5.

Claim 7 is rejected, in the alternative, as being unpatentable over US 20150339917 (Messing) in view of JP 2005513597 (‘597) further in view of WO 2015010218 (Basin), US 6704925 (Bugnion), US 20150195352 (Ooi), and 20130279478 (De Bruin).
Messing does not expressly disclose the event comprises identification of the return to the state of availability to execute the triggered action set or receipt, from the second electronic device, of an instruction to resume execution of the triggered action set.
De Bruin teaches or suggests an event comprises receipt, from a second electronic device, of an instruction to execute a triggered action set (¶ 85).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Messing’s triggers, ‘597’s delegation, Bugninon’s condition, Ooi’s notification, and De Bruin ‘s instruction so the event comprises identification of the return to the state of availability to execute the triggered action set or receipt, from the second electronic device, of an instruction to resume execution of the triggered action set.  A rationale to so would have been to control each instance of delegation.

Response to Arguments
The arguments have been fully considered.  “Applicant respectfully requests that the rejections of this claim be withdrawn.”  (Resp. 11.)  The prior rejections have been withdrawn and replaced with the aforementioned ones.


	Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 6658453 provides agents, transmitted to a server by a client, that monitor specific event(s) on the server.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448